DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 03/17/2021. Claims 1 and 5 have been amended. Claims 8 and 9 are new. Claims 1-9 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 1, 5, 8, and 9 is a relative term which renders the claim indefinite.  The term "about" is not defined (with regard to ranges, percentages, or anything concrete) by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Klementowicz, III et al. (US Patent No. 7,967,326 B2) in view of Manning et al. (US PGPub. No. 2005/0050816 A1).
In Reference to Claims 1 and 4
 	Klementowicz teaches (Claim 1) A ground-approach forcible entry training trailer comprising: a trailer unit comprising a flatbed (item 11, fig’s 1 and 2) and at least two wheels (items 3, 5, and 71, fig’s 1 and 2 and 5, fig. 1); a frame connected to the trailer unit, wherein said frame is perpendicular to the flatbed and extends along a side edge of the flatbed (item 35, fig. 2, parallel to / along right edge in fig. 1 view); and a partial door hingedly connected to the frame (item 23, fig. 2), wherein said partial door comprises a locking mechanism at a height of about [x] inches to about [x] inches relative to the bottom of the wheels (items 41, 43, and 45, fig. 2);
(Claim 4) wherein the locking mechanism comprises: a first retaining bracket disposed on the door (item 41, fig. 2), a second retaining bracket disposed on the frame and horizontally aligned to the first retaining bracket (item 43, fig. 2, note “horizontally aligned” is broad, the tops of items 41 are horizontally aligned with the bottoms of items 43 so that item 45 can go through both, i.e. items 41 and 43 must be both horizontally and vertically aligned for connection, if too far apart horizontally or vertically the system would not work), and an elongated resistance 
(Claim 8) wherein said height of said locking mechanism is about [x] to about [x] inches (items 41, 43, and 45, fig. 2).
Klementowicz fails to teach the feature of the specific height dimensions of claims 1 and 8. 
Manning teaches a forcible entry door simulator constructed with conventional door size dimensions, conventional hinge heights, and conventional lock and latch heights (paragraphs 0021, 0023, and claim 18 lines 11-15) from the ground / base of the device (fig’s 1, 4, and paragraph 0030; note that even if these “conventional heights” are recited with regard to the baseplate, the distance between the baseplate and the ground surface is nominal since the baseplate is a thin plate set directly on the ground). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the forcible entry door trainer device of Klementowicz with the feature of mounting the locking mechanism at a conventional height as taught by the forcible entry door training device of Manning for the purpose of better replicating the conditions needed for accurate training of door breach techniques as taught by Manning (paragraph 0003 and 0007), making the device more realistic, more useful as a training tool, and more attractive to the users. 
Further, the examiner notes that it would have been obvious to one having ordinary skill in the art to have mounted the locking mechanism within the specific height range claimed merely as a matter of engineering design choice, since it has been held that "where the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since Klementowics teaches that the purpose of the device is for realistic door breach training (column 1 lines 7-16 and 47-61); and, since Manning teaches the general conditions of mounting the locking mechanism at a conventional height for door breach training (paragraphs 0021, 0023, and claim 18 lines 11-15), merely selecting a specific range of heights that correspond with conventional door lock heights is an obvious matter of engineering design choice and is not a patentable advance. 


Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Klementowicz in view of Manning, and further in view of Perrone (US Patent No. 8,408,917).
In Reference to Claims 2 and 3
Klementowicz teaches all of claim 1 as discussed above. 
Klementowicz fails to teach the location of the locking mechanism of claims 2 and 3. 
Perrone teaches (Claim 2) wherein the locking mechanism is on the exterior side of the partial door (column 1 lines 61-67, column 3 line 57 – column 4 line 3, and fig’s 3B and 3D);
(Claim 3) wherein the locking mechanism is on the interior side of the partial door (column 1 lines 61-67, column 3 line 57 – column 4 line 3, and fig’s 3B and 3D; also note “interior” and “exterior” are subjective since the door is not mounted in a building with an exterior or interior).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the training door system of Klementowicz with the feature of a locking mechanism on the interior side or exterior side of the door for the purpose of allowing the training door to be used to learn techniques to open a wider range of 

In Reference to Claims 5-7 and 9
The modified device of Klementowicz teaches all of claims 1 and 2 as discussed above. 
The modified device of Klementowicz further teaches (Claim 5) further comprising: a second frame connected to the trailer unit, wherein said second frame is perpendicular to the flatbed and extends along a second side edge of the flatbed (frame opposite item 37, fig. 1, and column 3 lines 37-40); and a [] partial door hingedly connected to the [] frame (item 23, fig. 2), wherein said [] partial door comprises a [] locking mechanism at a height of about [x] inches to about [x] inches relative to the bottom of the wheels (items 41, 43, and 45, fig. 2; note specific heights addressed with Manning and case law above);
(Claim 5) a second [window] (second item 51 in frame opposite item 37, fig. 1, and column 3 lines 37-40);
 (Claim 7) further comprising: a third frame connected to the trailer unit, wherein said third frame is perpendicular to the flatbed and extends along a third side edge of the flatbed (item 37, fig. 1); and a window subframe (items 29 and 33, fig. 1).
(Claim 9) wherein said height of said second locking mechanism is about [x] to about [x] inches (items 41, 43, and 45, fig. 2; note specific heights addressed with Manning and case law above).
Klementowicz fails to explicitly show the feature of a second door instead of a second window and the feature of claim 6. 

Perrone also teaches a first and second door (fig. 3D); and
	(Claim 6) wherein the second locking mechanism is on the interior side of the partial door (column 1 lines 61-67, column 3 line 57 – column 4 line 3, and fig’s 3B and 3D; also note “interior” and “exterior” are subjective since the door is not mounted in a building with an exterior or interior).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the training door system of Klementowicz with the feature of a second door as taught by alternate embodiments of Klementowicz as well as by Perrone for the purpose of further customizing the system, allowing the device to be used to learn multiple techniques for opening multiple different types of doors and windows as taught by Klementowicz (column 4 lines 12-27) and Perrone (column 1 lines 48-67 and column 4 lines 24-29), making the device more versatile, more useful, and more attractive to the users.  
	The examiner further notes that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Since Klementowicz teaches multiple frames with multiple breach items, and, since Klementowicz also teaches that these items can be any of several doors and windows (column 4 lines 12-27), merely adding doors or windows to the system would be an obvious matter of duplication of parts, would not produce any new or unexpected result, and is not a patentable advance. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the training door system of 

In Reference to Claim 4
 	The examiner notes that Klementowicz teaches horizontally aligned brackets, broadly interpreted, as discussed above. However, in the alternative view that this recitation is intended to be interpreted more narrowly as brackets aligned in the same horizontal plane or along the same horizontal line, Perrone teaches this feature (items 130/131 and 142/152, fig’s 1-6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the training door system of Klementowicz with the feature of brackets along the same horizontal line as taught by the training door system of Perrone for the purpose of allowing for a wider range of lock setups as taught by Perrone (column 1 lines 48-67 and column 4 lines 24-29), allowing the system to be set up in a wider range of challenging door breach arrangements, allowing the users to practice a wider range of door breach techniques, making the system more versatile, more useful, and more attractive to the users. 
	Further, the examiner notes that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the features and operation of two parts of a latch connected by a resistance member, which can be changed or modified to alter the breach strength, are taught in . 

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that Klementowicz does not teach the intended use of training while standing on the ground is noted but is not persuasive. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
First, Klementowicz is fully capable of being used from ground level, meeting this intended use. There is no structural element in the claims not taught here. 
Second, there is no actual recitation in the claims regarding this argued feature (no claim limitation of “allowing for use while standing on the ground”), making this argument largely moot. 
Finally, the newly applied secondary reference of Manning and case law were used to teach mounting door locking mechanisms at a conventional height from the ground, also making this argument largely moot. See action above for further details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711